—Appeal from a *1342judgment of the Onondaga County Court (William D. Walsh, J.), rendered May 2, 2006. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts) and reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), and according great deference to the jury’s resolution of credibility issues, we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The record does not support defendant’s contention that evidentiary rulings by County Court during the cross-examination by defendant of certain prosecution witnesses impaired his ability to present a defense (see People v Martin, 33 AD3d 1024 [2006], lv denied 8 NY3d 882 [2007]; see also People v Macuil, 67 AD3d 1025 [2009]). Contrary to defendant’s further contention, the prosecutor did not improperly vouch for the credibility of a witness during his summation but, rather, his statements were fair comment on the credibility of that witness, in response to the defense counsel’s summation (see People v Lazzaro, 62 AD3d 1035 [2009]; People v Williams, 52 AD3d 851 [2008], lv denied 11 NY3d 836 [2008]). Present—Smith, J.P., Centra, Fahey, Green and Pine, JJ.